Citation Nr: 1715444	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1945 to October 1946.

This matter comes to the Board on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a July 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the rating decision, and the rating decision became final. 

2.  The evidence received since the final July 2004 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

3. Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.

4. Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.

CONCLUSIONS OF LAW

1. The July 2004 rating decision denying service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §3.104, 20.302 (2016).  

2. Evidence received since the July 2004 rating decision is new and material and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for establishment of service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded several VA audiological examinations. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

II. New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 
"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claims for service connection for bilateral hearing loss and tinnitus were denied in July 2004.  Service connection for bilateral hearing loss was denied because there was no evidence of an in-service injury or event (the Veteran's records were formally deemed unavailable by the National Personnel Records Center and were presumed lost in a fire at that facility in 1973 and the Veteran did not provide or cite additional corroborative evidence) and there was no medical evidence of a clinical diagnosis of a disability.  Service connection for tinnitus was denied on the same basis.  See July 2004 Rating Decision.  The evidence of record at the time of the decision consisted only of VA correspondences with the Veteran informing him of the unavailability of his records and requesting any additional evidence he could provide.  

Thereafter, in March 2010 the Veteran sought to re-open the service connection claims for bilateral hearing loss and tinnitus.  In a June 2010 rating decision, the RO re-opened the claims for bilateral hearing loss and tinnitus but denied both claims on the merits.  The Veteran timely filed perfected this appeal.  
 
As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final July 2004 rating decision.  The record now includes additional medical evidence, notably VA examinations and private medical records.  The Board finds that this evidence is new as it was not previously of record and tends to relate to two previously unestablished facts: clinical diagnosis of a disability and a nexus between the Veteran's in-service noise exposure and his current disabilities, both of which are necessary to substantiate the underlying claims of service connection.  These records will be presumed credible for the purpose of reopening the claims.  Consequently, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  

III. Service Connection 

a. Pertinent Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a). 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007). Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it. 

The Veteran is competent to describe the nature and extent of his in-service noise exposure. See C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).


b. Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus should be service-connected.  He states that while in service he was a line chief in the Army Air Corp and worked on aircraft engines.  In this capacity, he avers that he was constantly subjected to loud noises without hearing protection.  He states that his hearing problems began after a large engine backfire when he was standing within two feet of the engine. He recalls a loud popping sound erupting in both ears and ringing in both ears immediately following the incident.  As a result of this event and other constant hazardous noise exposure, the Veteran believes that he developed bilateral hearing loss and tinnitus.  See Veteran's Statement in Support of Claim. 

Military service records document that the Veteran's military operational specialty was that of AP Maintenance Tech.  See Enlisted Record and Report of Separation.  Accordingly, the Board finds that that aforementioned noise exposure is consistent with the circumstances of the Veteran's service. 

VA attempted to locate the Veteran's service treatment records (STRs) to substantiate the claim.  However, the National Personnel Records Center (NPRC) made a formal finding that the Veteran's STRs were unavailable and presumed destroyed in the NPRC fire that occurred in 1973.  See July 2004 Formal Finding on the Unavailability of Service Records.  Therefore, the Veteran's service medical records, including his enlistment and separation examinations are not available for review.  

In late 1996, the Veteran sought private medical treatment for progressive bilateral hearing loss and tinnitus.  He was eventually found to have an acoustic neuroma in the left ear through MRI imaging. In January of the following year, the Veteran underwent a subtotal resection of the tumor.  See Private Medical Treatment Records.  

A VA medical record from October 2006 documents a diagnosis of asymmetrical mixed hearing loss.  The audiologist found that the Veteran's right ear had mild to severe mixed loss with excellent speech discrimination and his left ear had no response to pure tone or speech stimuli indicating profound hearing loss.  He noted that the Veteran had an acoustic neuroma removed in 1997 and had no hearing in his left ear since that point.  The audiologist stated that the Veteran has tinnitus about twice a year for a short time.  See October 2006 VA Audiological Report. 
Private audiological testing was conducted which confirmed the prior findings.  See April 2007 Private Medical Treatment Record. 

A VA examination was scheduled in conjunction with this claim but could not be conducted as there was cerumen in the Veteran's right ear canal.  See June 2012 VA Examination Notes.  

Another exam was scheduled and conducted in August 2012.  Puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
75
LEFT
105+
105+
105+
105+
105+

Speech audiometry performed using the Maryland CNC word list revealed speech recognition ability of 74 percent in the right ear and of 0 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in both the right and left ears.  She also noted the Veteran's report of recurrent tinnitus.  She did not provide an etiological opinion for either disability.  See August 2012 VA Examination. 

An addendum opinion was provided by the examiner who performed the August 2012 examination.  She reviewed the Veteran's VA records; however, she did not review private medical records.  She opined that the Veteran's hearing loss and tinnitus was less likely as not caused by or a result of military noise exposure in service.  She reasoned that hearing loss in the left ear was due to an acoustic neuroma in 1997 and that there was no evidence in the Veteran's records to support his claims of tinnitus or hearing loss in the right ear.  She noted that the Veteran was unable to recall when his tinnitus first began and did not relate it to anything in the military.  She stated that the first noticed hearing loss in the past 20 years (46 years post separation).  See October 2012 Addendum Opinion. 

The Veteran was provided another VA examination in September 2013.  He reported his military service and his exposure to noise from the aircraft engines he serviced without hearing protection to the examiner.  He also reported that before service he was an electrician's helper and after service he was an electrician where hearing protection was provided.  He denied any recreational noise exposure.  The Veteran discussed his acoustic neuroma and denied a history of ear infections or a family history of hearing loss. He stated that his hearing loss was negatively impacting his ability to communicate with friends and family.  He further noted that he had trouble sleeping due to tinnitus. 

Upon objective evaluation including puretone threshold, bone, and speech recognition testing, the audiologist found that the Veteran's puretone and bone testing revealed hearing that was within normal limits to a severe sensorineural hearing loss bilaterally.  She noted that no responses were obtained from the left ear at any frequencies.   The audiologist also provided an etiological opinion.  She stated that based on the history provided and the results of the exam the Veteran's hearing loss in his right ear was at least as likely as not related to his military noise exposure.  She reasoned that according to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus.  With regard to the Veteran's tinnitus, the examiner stated that the Veteran's tinnitus was as least as likely as not a symptom associated with his hearing loss.  She also opined that it was least as likely as not caused by or a result of military noise exposure.  See September 2013 VA Examination. 

Another VA examination was provided in November 2013.  At that examination, the Veteran consistently reported his noise exposure without hearing protection while in service.  He spoke about his pre-service work as an electrician and post-service work.  He noted that he had some limited recreational noise exposure while shooting guns.  He again denied a family history or ototoxic drug history of hearing loss.  The Veteran reported first noticing hearing loss in the 1990s.   He also reported low level bilateral tinnitus that was more pronounced in the left ear that began in about 2000.  He described it as humming and stated that he sleeps with a headphone in. 

Objective testing was performed and the Veteran's hearing loss diagnosis was confirmed.  The examiner stated that the Veteran's STRs were not available.  She further noted that the Veteran reported a limited time in service and a history of civilian occupational noise exposure and very delayed onset of hearing loss.  She stated that the Veteran's left-side hearing loss was due to the removal of an acoustic neuroma in 1997 and that acoustic neuroma was not caused by noise exposure as tumors are not caused by noise exposure.  She reasoned that the Veteran's right-side hearing loss was less likely as not caused by or a result of military noise exposure as the Veteran had more exposure to noise as a civilian than while in service from 1945-1946.   

In regards to the Veteran's tinnitus, the examiner opined that it was less likely than not a symptom associated with the Veteran's hearing loss.  She stated that, although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring.  She also opined that it was less likely than not that the Veteran's tinnitus was due to military noise exposure.  She noted that service military records were not available.  She reasoned that because the Veteran had more years of exposure to noise as a civilian than while in service, it was less likely than not that it was related to his service.  She additionally noted his delayed onset.  See November 2013 VA Examination.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the evidence is at least in equipoise regarding the Veteran's service connection claims for bilateral hearing loss and tinnitus.  

As an initial matter, the evidence demonstrates that the Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus, thereby satisfying the first element of service connection.  See VA Examinations and Private Medical Reports.  

The Board also finds that the Veteran is competent and credible to testify regarding his in-service experiences.  As tinnitus is subjectively observable phenomena, the Veteran is also competent to report that he has ringing in his ears. He is also able to report his symptoms including difficulty hearing conversations and communicating with others.  See VA Examinations.  The Board concludes that the Veteran's statements regarding his in-service experiences are consistent with his military operational specialty and his statements regarding his symptoms of hearing loss and tinnitus are internally consistent and coherent.  Therefore, the second requirement for service connection is met.  

At issue is whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus; such is the case for tinnitus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the Veteran is competent to describe his tinnitus and that it started in service; he has done so credibly.  Given the evidence in favor of the claim (the Veteran's lay statements) and the evidence against the claim (the VA examinations), the Board finds that the evidence regarding service connection for tinnitus is in relative equipoise.  Thus, the benefit of the doubt doctrine is for application and service connection for tinnitus is warranted.  

The Board finds, however, that the Veteran's assertion as to the etiology of his bilateral hearing loss is too medically complex to be made on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Therefore, the Veteran's assertion that his bilateral hearing loss is the result of his in-service noise exposure is not deemed competent.  Medical evidence is needed to verify whether a connection exists between his current diagnosis and those in-service experiences.  

The Board is aware that VA audiologists provided negative nexus opinions in August 2012 and November 2013. However, the Board is affording these opinions less probative weight.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight. In this case, neither the August 2012 examiner nor the November 2013 found a nexus between the Veteran's diagnosed hearing loss and tinnitus and his military service.  Both examiners primarily based their opinions on a lack of evidence in the Veteran's STRs and the delayed onset of his hearing loss.  Neither took adequate consideration of the fact that the Veteran's STRs were lost; therefore, any objective medical evidence of hearing loss at separation is not available.  Therefore, the examiners should have diligently reviewed and considered the Veteran's lay testimony regarding the onset of his hearing loss as corroborative evidence was unavailable through no fault of the Veteran.  Neither reconciled their opinions with the Veteran's assertion of hearing loss following service. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").    

The Veteran's September 2013 VA examination is most probative regarding the etiology of his hearing loss and tinnitus.  She took a full history from the Veteran regarding his in-service and post-service noise exposure as well as his family and medical history.  She performed objective testing.  She based her opinion both on the Veteran's lay statements regarding the onset of his hearing loss and tinnitus as well as on available medical literature which states that noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus.  She opined that the Veteran's right ear hearing loss and tinnitus are as likely as not related to his in-service noise exposure.  

The Board notes that all of the medical opinions provided regarding the Veteran's hearing loss attribute his current left ear deafness to an acoustic neuroma.  The Veteran underwent a subtotal resection for his tumor in 1997.  However, none of these opinions consider the Veteran's assertions of bilateral hearing loss while in service, prior to any diagnosis of an acoustic neuroma.  The Veteran has competently and credibly described his in-service noise exposure and resultant hearing loss in both ears.  As the Veteran's STRs are unavailable for review, there is no medical evidence available to confirm or refute his contention that he had hearing loss in his left ear as well as his right upon separation from service.  Thus, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for his left ear hearing loss disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for bilateral hearing loss and tinnitus is granted.  


ORDER

The claim for entitlement to service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.

The claim for entitlement to service connection for tinnitus is reopened.  

Service connection for tinnitus is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


